Citation Nr: 0944467	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-01 435	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee (claimed as a right knee disorder), including 
as secondary to service-connected low back strain, status 
post placement of spinal cord stimulator, and/or reflex 
sympathetic dystrophy, right lower extremity, to include the 
thigh.  

2.  Entitlement to service connection for migraine headaches, 
including as secondary to the pain associated with, and/or 
the medication taken for, his service-connected disabilities.    

3.  Entitlement to an increased evaluation for low back 
strain, status post placement of spinal cord stimulator, 
evaluated as 10 percent disabling from December 11, 1987 to 
July 10, 2006 and as 20 percent disabling from July 11, 2006.  

4.  Entitlement to an evaluation in excess of 10 percent for 
right thigh pain.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had service in the National Guard, including 
active duty for training from November 1980 to March 1981 and 
from June 1984 to July 1984, during which he became disabled 
due to an injury.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Veteran testified in support of these claims during a 
hearing held before a Decision Review Officer at the RO in 
February 2005.

The Board addresses the claims of entitlement to service 
connection for migraine headaches, including as secondary to 
the pain associated with, and/or the medication taken for, 
his service-connected disabilities, entitlement to an 
increased evaluation for low back strain, status post 
placement of spinal cord stimulator, evaluated as 10 percent 
disabling from December 11, 1987 to July 10, 2006 and as 20 
percent disabling from July 11, 2006, and entitlement to an 
evaluation in excess of 10 percent for right thigh pain in 
the REMAND section, below, and REMANDS these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

Degenerative arthritis of the right knee is related to the 
Veteran's service-connected reflex sympathetic dystrophy, 
right lower extremity, to include the thigh.  


CONCLUSION OF LAW

Degenerative arthritis of the right knee is proximately due 
to or the result of service-connected reflex sympathetic 
dystrophy, right lower extremity, to include the thigh.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations impose obligations 
on VA to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  
 
II.  Analysis 

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in February 2005, he began experiencing knee 
problems in service after his right ankle injury.  He asserts 
that knee complaints are documented in his service treatment 
records.  He further asserts that his right knee problems 
worsened secondary to his service-connected low back 
disability, which causes the Veteran to walk with an abnormal 
gait, putting pressure on his right knee.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2009); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  During the course of the appeal VA amended 
the provisions of 38 C.F.R. § 3.310 to provide that it will 
not concede such aggravation unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation and by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The instant 
claim is not affected by the amendments because the Board 
finds that a service connected disability caused, rather than 
aggravated the claimed right knee disability.  38 C.F.R. § 
3.310(a)

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post active service medical documents, 
including records from the National Guard, VA and private 
treatment records, reports of VA examinations, and 
information from the Social Security Administration, confirm 
that the Veteran has a right knee disability that has been 
variously diagnosed, including, in part, as chondromalacia 
and degenerative arthritis.  The question is thus whether 
this disability is related to the Veteran's active service.  

Service treatment records show that in January 1984, during a 
period of active duty for training, the Veteran slipped and 
fell off a truck, injuring his right ankle.  This injury 
necessitated casting for a month, an arthroscopy, during 
which a medical professional noted torn tendons, recasting 
for another month, and then extensive treatment for a 
recurrent right ankle sprain and reflex sympathetic 
dystrophy.  During treatment visits from 1984 to 1987, 
medical professionals noted right knee pain and numbness.  

Despite the extensive treatment, including physiotherapy, a 
TENS unit, four lumbar paravertebral sympathetic blocks, and 
a lumbar sympathectomy, the Veteran's reflex sympathetic 
dystrophy did not improve, eventually necessitating his 
discharge from the National Guard, effective December 1987.

Following discharge, in rating decisions dated August 1988 
and March 1990 and a Hearing Officer's Decision dated 
February 1990, the RO granted the Veteran service connection 
for reflex sympathetic dystrophy, a low back strain secondary 
to the reflex sympathetic dystrophy, and right thigh pain 
secondary to nerve damage from the lumbar sympathectomy.  

Since then, the Veteran has received VA and private treatment 
and undergone VA examinations and private evaluations.  
During treatment visits, examinations and evaluations, 
medical professionals noted chronic gait and postural 
abnormalities and a shortened right leg secondary to the 
service-connected reflex sympathetic dystrophy, an associated 
back disability, and surgical injury to the right thigh 
nerves.  They also noted swelling and pain, sometimes 
burning, in the right knee, limitation of motion of the right 
knee with discomfort, and right knee joint tenderness and 
crepitus.  

Prior to 2003, testing revealed no right knee abnormalities 
and medical professionals did not attribute the Veteran's 
right knee complaints to any particular right knee 
disability.  Since 2003, however, magnetic resonance imaging 
and X-rays have shown chondromalacia and degenerative 
arthritis of the right knee and medical professionals have 
diagnosed these conditions.  Multiple medical professionals 
have addressed the etiology of these conditions.  

In August 2003, David R. Shober, M.D., found that, due to the 
chronic limitation of motion in the Veteran's right ankle, 
his right knee and hip were picking up the slack, causing 
overuse.  He further found that this overuse exacerbated his 
knee strain and that the Veteran was likely to have more knee 
problems over time.  

In March 2004, during a VA examination, an examiner ruled out 
a relationship between the Veteran's right knee disability 
and his service-connected back disability.  He did so based 
on a lack of clinical evidence of disc problems and 
radiculopathy, which might contribute to a knee problem and 
noted that chondromalacia was independent from the back.  

In April 2005, Stuart A. Gardner, M.D., found it more 
probable than not that the early degenerative arthritis in 
the Veteran's right knee, right knee limitations and 
associated, required treatment resulted from the Veteran's 
in-service ankle injury in 1984.  He based this finding on 
the fact that the Veteran had struggled with an abnormal gait 
for years secondary to the injury and on a 1987 report of 
bone scan, which showed increased uptake in the right knee 
and suggested that changes were present at that time.  

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner ruling out a relationship between the 
right knee chondromalacia and his service-connected back 
disability.  Such an opinion is unnecessary; however, as the 
opinions of Drs. Shober and Gardner are sufficient to 
establish that the degenerative arthritis in the Veteran's 
right knee is related to a different service-connected 
disability: reflex sympathetic dystrophy, right lower 
extremity, to include the thigh.  (Dr. Gardner initially 
opined that this disability was related to the Veteran's 
active service, or more specifically, to the in-service right 
ankle injury, but by analyzing his rationale, it becomes 
evident that he is actually linking the disability to the 
effects of the injury, including the development of the 
reflex sympathetic dystrophy and consequent abnormal gait.)  

These doctors agree that the Veteran's knee problems result 
from overuse and an abnormal gait, which are due to the 
symptoms of reflex sympathetic dystrophy, including in the 
right ankle.  Their opinions in this regard are supported by 
rationale and the clinical evidence of record, including 
service treatment records showing knee complaints following 
the diagnosis of reflex sympathetic dystrophy and the bone 
scan conducted three years later, which suggested early 
degenerative changes in the right knee.  The Board thus 
concludes that degenerative arthritis of the right knee is 
proximately due to or the result of service-connected reflex 
sympathetic dystrophy, right lower extremity, to include the 
thigh.   


ORDER

Service connection for degenerative arthritis of the right 
knee secondary to service-connected reflex sympathetic 
dystrophy, right lower extremity, to include the thigh, is 
granted.  


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations in 
support of the remanded claims are necessary.   

Although the RO afforded the Veteran a VA examination in 
support of his claim for service connection for migraines, as 
the Veteran's representative pointed out in a Written Brief 
Presentation in October 2009, the report of that examination 
is inadequate to decide that claim.  The VA examiner ruled 
out a relationship between the Veteran's headaches and 
service-connected back disability and indicated that pain 
medication would have no bearing on the Veteran's migraines.  
The examiner did not provide rationale for this opinion and 
did not address whether the pain medication or pain, itself, 
aggravates the headaches.  An opinion in this regard is 
needed given that the Veteran contends that the pain 
associated with, or the medication taken for, his service-
connected disabilities cause or aggravate his migraines.

In March 2004, the RO afforded the Veteran VA examinations in 
support of his claims for increased evaluations for right 
thigh and low back disabilities, but again, the reports of 
these examinations are inadequate to decide the claims.  The 
examiner did not provide sufficient findings to evaluate the 
Veteran's right thigh disability pursuant to the Schedule for 
Rating Disabilities.  In addition, since the Veteran 
underwent the most recent back examination, there has been 
evidence that his back disability has worsened, as evidenced 
by the implantation of a spinal cord stimulator.   
  
Second, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, notification to the  claimant: (1) 
that, to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code (DC) under which he is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); (3) if an increase in disability 
is found, a disability rating will be determined by applying 
relevant DCs; and (4) of examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

In September 2009, the United States Court for the Federal 
Circuit (Federal Circuit) overturned the second requirement.  
The Federal Circuit the Court's decision to the extent it 
required notification of alternative DCs and the need to 
submit potential daily life information.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has not provided the Veteran VCAA notice as required by 
the recent case law. 

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the Veteran VCAA notice 
pertaining to his claims for increased 
evaluations.  Ensure that such notice 
complies with recent case law by 
informing the claimant of all pertinent 
VCAA requirements and providing him all 
necessary information.   

2.  Arrange for the Veteran to undergo a 
VA examination to determine whether 
current migraines are caused or 
aggravated by service connected 
disabilities, including medications taken 
for those disabilities.  Forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) record all medications the 
Veteran takes for his service-
connected disabilities;

b) note whether, as alleged, 
headaches or migraines are a side 
effect of any of these medications, 
including, if appropriate, 
Methocarband;

c) opine whether the Veteran's 
migraines are at least as likely as 
not related to the Veteran's active 
duty for service; 

d) if not, opine whether the 
Veteran's migraines are due to or 
the result of any or all of his 
service-connected disabilities, 
including the pain associated 
therewith and/or the medication 
taken therefor;  

e) if not, opine whether the 
Veteran's migraines are aggravated 
by any or all of his service-
connected disabilities, including 
the pain associated therewith and/or 
the medication taken therefor; 

f) provide a rationale with specific 
references to the record, for the 
opinions expressed; and 

g) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Arrange for the Veteran to undergo a 
VA examination to evaluate his right 
thigh and low back disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) indicate whether the nerve damage 
in the Veteran's right thigh is 
wholly sensory; 

b) characterize such damage as mild, 
moderate or severe; 

c) indicate whether the nerve damage 
results in complete paralysis of the 
Veteran's quadriceps extensor 
muscles; 

d) note all low back symptomatology, 
including, if appropriate, pain, 
limitation of motion, muscle spasm, 
guarding, tenderness, abnormal 
spinal contour, abnormal gait, and 
ankylosis;  

e) diagnose all lumbar spine 
disorders shown to exist, including, 
if appropriate, degenerative joint 
disease and degenerative disc 
disease; 

f) describe the nature and frequency 
and duration of any periods of 
physician prescribed bed rest during 
a 12-month period for intervertebral 
disc disease; 

g) determine whether the back or 
thigh disability is manifested by 
weakened movement, excess 
fatigability, incoordination, pain 
or flare-ups.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, be 
expressed in terms of the degree of 
additional range-of-motion loss due 
to any weakened movement, excess 
fatigability, or incoordination and 
the examiner should report the 
point, if any, at which pain begins;

h) identify and describe the 
severity of any associated 
neuropathy or other neurological 
involvement;  

i) describe the impact of the 
Veteran's right thigh symptoms on 
his daily activities and 
employability; 

j) describe the impact of the 
Veteran's low back symptoms on his 
daily activities and employability.

4.  If any benefit sought on appeal is 
not granted, issue a supplemental 
statement of the case.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need take no action unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


